—Appeal by Island Hills Golf Club, Inc., from a judgment of the Supreme Court, Suffolk County (Seidell, J.), entered July 10, 1998, which declared that Irving Platsky is an auxiliary member of Island Hills Golf Club, Inc.
*641Ordered that the judgment is affirmed, with costs.
The Supreme Court properly construed any ambiguity in the use of the word “moves” in Paragraph 11 (b) (i) of the Founding Charter Member Proposal against Island Hills Golf Club, Inc. (hereinafter Island Hills), the entity that prepared the document, and in favor of Irving Platsky (see, Jacobson v Sassower, 66 NY2d 991). Furthermore, since Island Hills failed to request a hearing to determine the proper construction of the disputed term, it waived any right it had to a hearing on this matter (see, Lynch v Lynch, 97 AD2d 814). Mangano, P. J., Santucci, Krausman, Florio and H. Miller, JJ., concur.